Citation Nr: 1129784	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  11-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania 


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to a service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to January 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the RO.  

In a January 2011 rating decision, the RO increased the rating for the service-connected PTSD from noncompensable to 30 percent, effective on February 17, 2009.  

Of preliminary importance, because the claim for a higher rating involves a request for a higher rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Further, the record also is found to reasonably raise the question of whether the Veteran is unemployable due his service-connected PTSD.  Hence, a claim for a TDIU rating has been listed on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

For the entire period of the appeal, the service-connected PTSD is shown to have been manifested by a disability picture that more closely resembles that of occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for an evaluation of 50 percent, but not higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2009, August 2009, November 2009, and December 2009.  In the March 2009 and December 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in January 2011.  

As this course of action has corrected any potential initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded a VA examination to address the nature, etiology, and severity of his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the Board acknowledges that in his April 2009 VA examination, the Veteran reported that he is currently in receipt of Social Security Administration (SSA) disability benefits.  

When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

In an attempt to develop the claim further, the RO made request to the National Records Center (NRC) in August 2009 to obtain the outstanding SSA records.  

In a January 2010 Formal Finding of Unavailability of SSA Disability Records memorandum, a military records specialist indicated that a negative response was received from SSA, which stated that the records were destroyed.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Under 38 C.F.R. § 4.130, DC 9411 (2010), this diagnostic code provides:

100%	Total occupational and social impairment, due to such symptoms as: gross 	impairment in thought processes or communication; persistent delusions or 	hallucinations; grossly inappropriate behavior; persistent danger of hurting 	self-or others; intermittent inability to perform activities of daily living 	(including maintenance of minimal personal hygiene); disorientation to time 	or place; memory loss for names of close relatives.  Own occupation, or own 	name;  

70%	Occupational and social impairment, with deficiencies in most areas, such as 	work, school, family relations, judgment, thinking, or mood, due to such 	symptoms as: suicidal ideation; obsessional rituals which interfere with 	routine activities; speech intermittently illogical, obscure, or irrelevant; near-	continuous panic or depression affecting the ability to function 	independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; 	neglect of personal appearance and hygiene; difficulty in adapting to 	stressful circumstances (including work or a work like setting); inability to 	establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability and productivity 	due to such symptoms as: flattened affect; circumstantial, circumlocutory, or 	stereotyped speech; panic attacks more than once a week; difficulty in 	understanding complex commands; impairment of short-and long-term 	memory; impaired judgment; impaired abstract thinking; disturbances of 	motivation and mood; difficulty in establishing and maintaining effective 	work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work 	efficiency and intermittent periods of inability to perform occupational tasks 	(although generally functioning satisfactorily, with routine behavior, self-	care, and conversation normal), due to such symptoms as depressed mood, 	anxiety, suspiciousness, panic attacks (weekly or less often) chronic 	impairment, mild memory loss (such as forgetting names, directions, recent 	events).  38 C.F.R. § 4.130, DC 9411 (2010).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  


Standard of Review

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  


Analysis

By way of background, the RO granted service connection for PTSD in a December 2009 RO decision, and assigned a noncompensable rating, effective on February 17, 2009.  As noted, in a January 2011 RO decision, issued in March 2011, the rating was increased to 30 percent, effective on February 17, 2009.  

The Veteran is claiming a higher initial rating for the service-connected PTSD.  Specifically, he reports experiencing deficiencies in work and family relationships due to symptoms of difficulty sleeping, nightmares, exaggerated startle response, avoidance, flashbacks, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Notably, a February 2009 VA treatment record reflects reports that the Veteran was a Korean War veteran, and that he experienced traumatic events while on active duty, including witnessing Chinese men, women and children get shot, killing Chinese men, women and children, witnessing families be dragged along by soldiers, and cleaning up body parts.  

The Veteran indicated that he received Social Security Disability since 1972 related to a heart condition.  He also indicated that he had been married 4 times, and described conflicts with his current spouse.  He reported having a troubled childhood due to his mother passing away and his father remarrying his cold and uncaring stepmother.  

The Veteran noted that the worst symptoms involved anger issues and feeling that people do not understand his reactions to things.  He was diagnosed with PTSD, and a GAF score of 50 was assigned.  

In a March 2009 VA psychological assessment report, the practitioner noted that the Veteran was administered the Mississippi Combat Stress Scale and scored an 84, suggestive of some PTSD symptoms.  The practitioner indicated that the moderately endorsed symptoms included nightmares, having fewer friends, unexpected noises and daydreams.  

The practitioner described that the Veteran's social/family relationship as "confrontative," and noted that he was a father of 6 children by 3 different women.  The Veteran reported attending church regularly and being retired, collecting Social Security Disability benefits.  

On mental status examination, the practitioner observed that the Veteran's speech was clear; his insight was good; his affect was appropriate; he was oriented times 3; his thought content was clear, and hygiene was good.  The depression screen was negative, although he reported feeling little interest or pleasure in doing things for several days.  He was diagnosed with PTSD and assigned a GAF score of 55.  

An April 2009 VA Social Worker mental health note reports that the Veteran was doing well, was experiencing fewer nightmares, was sleeping well, and tried to stay positive and not let himself get down.  

In conjunction with the current appeal, the Veteran underwent a VA examination in April 2009 and reported being currently married and having been married 3 other times.  All of his previous spouses had died.  He noted that he had 6 children, ranging in age from their early 40's to their mid 50's.  

The Veteran indicated that he was currently retired and last worked in 1980 in the heating, ventilation and air conditioning field.  He attended school for 3 years to obtain training and certifications.  He also was in receipt of Social Security Disability for a cardiac condition.  

The examiner described the Veteran as currently being able to attend to his own personal needs and complete routine household chores and activities.  He was able to drive and volunteered at his church.  He had never been psychiatrically hospitalized or taken any psychiatric medications.  

The Veteran reported having difficulty getting to sleep on a nightly basis, difficulty remaining asleep, nightmares, an exaggerated startle response, avoidance, and flashbacks.   The Veteran often served with graves registration during his time in Korea and was responsible for recovering bodies following battles.  

The examiner noted that the Veteran had periodic dreams and thoughts about 3 separate combat operations where he could "still hear the sounds of the drums and horns" that the Chinese played during assaults that triggered flashbacks during the day.  The smell of gun powder or any similar burnt ordinance also triggered flashbacks, and hearing gunshots during hunting season caused him to experience an exaggerated startle response, although he still tried to hunt whenever possible.  He denied having difficulty interacting with the general public or showing affection to his wife and children.  He reported interacting well with his coworkers.  

Significantly, the Veteran noted having difficulty interacting with coworkers during inspections, when he would begin to argue with people who criticized his work.  He acknowledged being involved in 8 to 9 physical fights with various inspectors, especially who gave him the most difficulty, but he denied any legal difficulties stemming from those encounters.  

The Veteran also noted that he had fired at least twice for these same reasons and had been threatened with termination on other occasions.  The examiner noted that, despite this, the Veteran reported that he was generally on time for work, never missed much work, received generally good performance evaluations, and performed his duties to the best or even beyond of what was expected of him.  

The Veteran indicated that his various symptoms over the years were related to his military experiences during the Korean War and did not improve, but he "just learned to live" with the difficulties that were more pronounced when he was a "younger man."  

On mental status examination, the Veteran was observed to be appropriately dressed and on time, as well as alert and oriented in all spheres.  The examiner noted that he was able to effectively relate by not only responding to questions, but also engaging in appropriate spontaneous conversation.  He was pleasant and cooperative, and his oral communication was described as unremarkable in that there was no evidence of expressive or receptive aphasia or other neurological-based disturbance.  

The examiner noted that the Veteran's affect was stable during contact and reflected no more than a mild to moderate decrease in range and intensity.  His self-reported mood was "okay."  Thought content was described as free of any delusional ideations, hallucinatory perceptions, obsessive-compulsive tendencies, panic attacks, or suicidal or homicidal ideations.  

The Veteran was diagnosed with PTSD, and a GAF score of 55 was assigned.  The examiner noted that score was within the central limit of what was qualitatively defined as moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The examiner opined that the Veteran's PTSD had minimal, if any, effect on his interpersonal and social interactions with others, be it with the general public or his own family members.  

The examiner noted that the only difficulty that impacted his occupational functioning was the frequent arguments with inspectors that evaluated his work and 8 to 9 separate occasions where he engaged in physical altercations.  The Veteran was noted otherwise to have been able to maintain effective employment beyond two separate terminations by being on time for work, performing work to the best of his ability, and doing so without difficulty.  

Overall, for the entire period of the appeal, the service-connected PTSD is shown to have been productive of a level of occupational and social impairment that more nearly approximates the criteria for a 50 percent rating.  

Here, the Veteran's attorney argues that the Veteran's verbal altercations at his previous place of employment, along with his physical altercations and dismissals were reflective of impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships and would warrant a 50 percent rating.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

In this regard, the Board finds that these manifestations and the reports of difficulty in dealing with anger, presents a disability picture that equates with symptoms of impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Moreover, the consistent GAF scores of 50 to 55 are reflective of moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends, and conflicts with peers or co-workers.  38 C.F.R. §§ 4.126(a), 4.130 (2010).  

The Board finds that the record clearly does not serve to establish that the Veteran's symptoms are productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene, which would warrant a 70 percent rating.  

In short, the Board finds that the evidence does not show a greater level of social and industrial inadaptability than that contemplated by a 50 percent rating.  

For all the foregoing reasons, for the entire period of the appeal, a rating of 50 percent, but not higher, for service-connected PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As such, given that an unusual or exceptional disability picture is not presented, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), and consideration of the assignment of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board has considered whether "staged" ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage disability ratings for the disability on appeal during the period in question.  




ORDER

For the entire period of the appeal, an increased rating of 50 percent, but no more for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The Board observes that a request for a TDIU rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

In a March 2011 statement, the Veteran's attorney specifically asserted a claim for a TDIU rating.  As noted, the medical record indicates that the Veteran has been unemployed since 1980 and has been in receipt of Social Security Disability benefits since 1982.  

The Veteran is not shown to have received notice of the evidence needed to substantiate a claim for a TDIU rating to date.  Such action, and an adjudication of the claim, are needed in view of Rice.  

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO should take all indicated action to send a letter to the Veteran and his attorney explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the additional evidence needed to substantiate a claim for a TDIU rating.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran to support his claim.  

2.  The RO should then contact the Veteran request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.  

4.  After completing all indicated development to the extent possible, the RO should adjudicate the Veteran's claim for a TDIU rating, to include consideration of whether the Veteran's claims file should be forwarded to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


